 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHELLE RODRIGUEZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Respondent

 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   CRUZ INIGUEZ,                                     CASE NO. 2:19-CV-01318-EFB (HC)

12                        Petitioner,                  RESPONDENT’S MOTION FOR AN
                                                       EXTENSION OF TIME
13   v.
                                                       AND ORDER THEREON
14   PAUL THOMPSON, Warden,

15                        Respondent.

16

17          On November 19, 2019, Respondent requested a 60-day extension of time to file a response to

18 Petitioner’s § 2241 petition.

19          IT IS HEREBY ORDERED, that Respondent’s request for a 60-day extension is granted. The

20 response is now due January 17, 2020.
                    21 2019.
21 Dated: November _____,

22

23                                                     HON. EDMUND F. BRENNAN
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
